DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	The amendment filed March 28, 2022 is acknowledged and has been entered.  Claim 13 has been amended.  Claim 69 has been added.

2.	Receipt of the declaration under 37 C.F.R. § 1.132 by William Decker filed March 28, 2022 is acknowledged.  
 
3.	As before noted, Applicant elected the invention of Group II, claims 13-17, drawn to a method of providing an immune response in a subject, said method comprising administering an immunogenic composition to the subject in conjunction with a CTLA-4 antagonist.
	Additionally, Applicant elected the species of the invention in which the method comprises administering a CTLA-4 antagonist, which is a CTLA-4 binding antibody.

4.	Claims 6-10, 13, 64, 66, 67, and 69 are pending in the application and have been examined.

Priority
5.	Applicant’s claim under 35 U.S.C. §§ 119(e) and/or 120, 121, or 365(c) for benefit of the filing date of an earlier filed provisional application is acknowledged.  
However, claims 6-10, 13, 64, 66, 67, and 69 do not properly benefit under §§ 119 and/or 120 by the earlier filing dates of the priority documents claimed, since those claims are rejected under 35 U.S.C. § 112(a) as lacking adequate written description and a sufficiently enabling disclosure.  
To receive benefit of the earlier filing date under §§ 119 and/or 120, the later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application); the disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. § 112(a).  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994).  See M.P.E.P. § 201.11.
Accordingly, the effective filing date of the claims is deemed the filing date of the international application (i.e., PCT/US2016/030124), namely April 29, 2106.

Grounds of Objection and Rejection Withdrawn
6.	Unless specifically reiterated below, Applicant’s amendment and/or arguments have obviated or rendered moot the grounds of objection and rejection set forth in the previous Office action mailed October 1, 2021.1

Response to Amendment
7.	The declaration under 37 C.F.R. § 1.132 by William Decker filed March 28, 2022 is insufficient to overcome the rejection of 6-8, 10, 13, 64, 66, and 67 under 35 U.S.C. 103 as being unpatentable over Katz et al. (Rambam Maimonides Med. J. 2014 Oct 29; 5 (4): e0024; pp. 1-11), as set forth in the last Office action, for the following reasons:
 The merit of the declaration has been given careful consideration but is not found sufficient because the evidence presented thereby is not reasonably commensurate in scope with the claims.  If, on the basis of secondary considerations in view of evidence that the results of practicing the claimed invention would not have been expected and/or that the invention, as claimed, provides surprising, unexpected, or superior effectiveness or efficacy, a prima facie case of obviousness is to be overcome, the evidence of such unexpected results must be reasonably commensurate in scope with the claimed invention;2 here that is not the case and so although carefully weighed, the declaration and the evidence provided thereby, has not been found sufficient to obviate the rejection of the claims as being unpatentable over Katz et al.    
	Nevertheless, it appears that there is a presumption that following infusion of syngeneic splenocytes there is a greater increase in the number of activated, antigen-specific CD8+ T cells when the anti-CTLA-4 antibody is administered “locally” (i.e., into the hock (the lateral tarsal region just above the ankle) of mice3) than when administered intraperitoneally, when the mice are co-injected with autologous dendritic cells loaded with the antigen, but the location of the injections is not the only difference between the mice in the different treatment groups since the mice receiving the antibody by injection into the hock received a mixture of the antibody and dendritic cells, such that the mice received both the antibody and the dendritic cells simultaneously following their admixture in vitro before the administration.  Given this fact it is reasonably questioned:  why should it be concluded that the greater number of activated, antigen-specific CD8+ T cells seen in the mice treated by the injection of the mixture of the antibody and the dendritic cells into the hock, as compared to the number of activated, antigen-specific CD8+ T cells seen in the mice treated by the injection of dendritic cells into the hock and the separate injection of the antibody into the peritoneum, is the consequence of the administration of the cells and the antibody “to the same site” and not of the administration of a mixture of the cells and the antibody prepared by admixture of both in vitro beforehand?  The declaration states the additional studies and the results presented therein “demonstrate the surprising and unexpected efficacy of the [claimed] method of inducing an [sic] CD8+ T cell immune response by administration of antagonist CTLA-4 binding antibodies to the same site as antigen-primed dendritic cells [italicized in the original]” (Item 4), but again why should this conclusion be made when the route of administration or the location of injection was not the only difference?
	In addition, it is aptly noted that the claims do not recite the route of administration that is to be used and do not specify that the mammal is to be injected with a mixture of the dendritic cells primed with the antigen and the anti-CTLA-4 antagonist antibody.  Rather the claims recite the method comprises administering to a mammalian subject a composition comprising the dendritic cells “in conjunction with” a composition comprising the antibody, wherein both are administered “to the same site”.  This site is not necessarily the hock.  This raises a second question:  if the dendritic cells and the antibody (or a mixture thereof prepared by prior admixture of both beforehand) are injected into a mammalian subject at a site other than the hock, will it be found that the method consistently results in increased numbers of activated, antigen-specific CD8+ T cells when compared to the numbers of these cells resulting from the administration of the dendritic cells and the antibody to different sites or by different routes?
	The claims recite, “the primed dendritic cell and the CTLA-4 antagonist are administered to the same site”, but what does this actually mean?  Might one be administered to one “hock” and the other to a different “hock”?  Might one be administered to one arm or leg and another to a different arm or leg?  Might one be delivered intramuscularly to the right side of the buttock and the other to the left side of the buttock?  Or must each be administered to the exactly the same spot, regardless of where?  How is it intended that the recitation, “the primed dendritic cell and the CTLA-4 antagonist are administered to the same site” be read, so as to limit the subject matter claimed?  It is impossible to weigh the evidence presented or determine the merit of the declaration, if it is not known what meaning is to be given to the recitation.  So, what process is it that is regarded as the invention?
	This latter question is highly pertinent because it is believed unlikely that the dendritic cells and the antibody, either separately (sequentially) or together (simultaneously), at the any given “same site”, will produce the same results that are achieved by administering the mixture of dendritic cells and antibody to the hock of mice.  This is because it has been determined that hock immunization is roughly equivalent to footpad immunization since both sites drain to the same lymph nodes,4 but it has been established that administration to other sites provide for relatively inferior immunization.  For example, while the intraperitoneal route has been found to be effective, immunization via the intramuscular or subcutaneous routes often provides for relatively weak antigen-specific immune responses.5
	 

Claim Rejections - 35 USC § 112
8.	The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

9.	Claims 6-10, 13, 64, 66, 67, and 69 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
	Claims 6-10, 13, 64, 66, 67, and 69 are indefinite for the following reasons:
	(a)	Claim 13, as presently amended, recites, “wherein the primed dendritic cell and the CTLA-4 antagonist are administered to the same site”.  It is unclear how the claims are to be construed or what subject matter is regarded as the invention because it is not clear what is meant by an administration of the compositions comprising the dendritic cells and the anti-CTLA-4 antagonist antibody to “the same site”.  If both are injected, regardless of the route of delivery,6 does this mean that both compositions must be administered into the same area of the body of the mammalian subject (e.g., the peritoneum or the same footpad of a rodent subject or same tumor of any mammalian subject)?  If injected, and the subject is, e.g., a human, does this mean that both compositions are injected into an arm or a leg or to the same arm or same leg?  Moreover, if injected subcutaneously or intramuscularly, does this mean that the compositions are administered to exactly the same spot on the same arm or same leg or to the exactly at the same spot through the skin and into the peritoneum, muscle, or other organ or tissue?  If injected intravenously, might it be said that the injection of both compositions into the bloodstream satisfies this requirement?  If not injected, then, by which route should it be understood that each of the compositions is administered to the same site?  Notably the specification does not define the term “same site”.  Then, since it does not appear to describe the invention as comprising steps by which both the composition comprising the dendritic cells and the composition comprising the antibody are administered “to the same site”, it is cannot be determined how the claims should be construed or what subject matter it is that is regarded as the invention.7     	
(b)	Claim 64 recites, “wherein the subject is administered additional CTLA-4 antagonist after the immunogenic composition”.  Must the additional CTLA-4 antagonist be administered at the “same site”? 
	(c)	Claim 69 recites, “further comprising administering at least a first adjuvant to the subject”.  Must the adjuvant be administered at the “same site”?
For the above reasons it is submitted that the claims cannot be unambiguously construed.  Accordingly the claims fail to delineate the metes and bounds of the subject matter that is regarded as the invention with the requisite clarity and particularity to permit the skilled artisan to know or determine infringing subject matter, so as to satisfy the requirements set forth under 35 U.S.C. § 112(b).
Applicant is reminded that in accordance with a recent decision by the Federal Circuit (Halliburton Energy Services Inc. v. M-I LLC, 85 USPQ2d 1654, 1658 (Fed. Cir. 2008)):

35 U.S.C. § 112, ¶ 2 [35 U.S.C. § 112(b)] requires that the specification of a patent “conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.” Because claims delineate the patentee’s right to exclude, the patent statute requires that the scope of the claims be sufficiently definite to inform the public of the bounds of the protected invention, i.e., what subject matter is covered by the exclusive rights of the patent. Otherwise, competitors cannot avoid infringement, defeating the public notice function of patent claims. Athletic Alternatives, Inc. v. Prince Mfg., Inc., 73 F.3d 1573, 1581 (Fed. Cir. 1996) (“[T]he primary purpose of the requirement is ‘to guard against unreasonable advantages to the patentee and disadvantages to others arising from uncertainty as to their [respective] rights.’”) (quoting Gen. Elec. Co. v. Wabash Appliance Corp., 304 U.S. 364, 369, (1938)). The Supreme Court has stated that “[t]he statutory requirement of particularity and distinctness in claims is met only when [the claims] clearly distinguish what is claimed from what went before in the art and clearly circumscribe what is foreclosed from future enterprise.” United Carbon Co. v. Binney & Smith Co., 317 U.S. 228, 236 (1942). 

In addition Applicant is reminded that in determining whether the claims satisfy the requirement set forth under § 112(b), M.P.E.P. § 2106 (II) states:
USPTO personnel are to give claims their broadest reasonable interpretation in light of the supporting disclosure. In re Morris, 127 F.3d 1048, 1054-55, 44 USPQ2d 1023, 1027-28 (Fed. Cir. 1997). Limitations appearing in the specification but not recited in the claim should not be read into the claim. E-Pass Techs., Inc. v. 3Com Corp., 343 F.3d 1364, 1369, 67 USPQ2d 1947, 1950 (Fed. Cir. 2003) (claims must be interpreted “in view of the specification” without importing limitations from the specification into the claims unnecessarily). In re Prater, 415 F.2d 1393, 1404-05, 162 USPQ 541, 550- 551 (CCPA 1969). See also In re Zletz, 893 F.2d 319, 321-22, 13 USPQ2d 1320, 1322 (Fed. Cir. 1989) (“During patent examination the pending claims must be interpreted as broadly as their terms reasonably allow.... The reason is simply that during patent prosecution when claims can be amended, ambiguities should be recognized, scope and breadth of language explored, and clarification imposed.... An essential purpose of patent examination is to fashion claims that are precise, clear, correct, and unambiguous. Only in this way can uncertainties of claim scope be removed, as much as possible, during the administrative process.”) (Emboldened added for emphasis). 
 
M.P.E.P. § 2106 (II) continues:
While it is appropriate to use the specification to determine what applicant intends a term to mean, a positive limitation from the specification cannot be read into a claim that does not itself impose that limitation. A broad interpretation of a claim by USPTO personnel will reduce the possibility that the claim, when issued, will be interpreted more broadly than is justified or intended. An applicant can always amend a claim during prosecution to better reflect the intended scope of the claim.
Finally, when evaluating the scope of a claim, every limitation in the claim must be considered. USPTO personnel may not dissect a claimed invention into discrete elements and then evaluate the elements in isolation. Instead, the claim as a whole must be considered. See, e.g., Diamond v. Diehr, 450 U.S. 175, 188-89, 209 USPQ 1, 9 (1981).

Accordingly, rather than requiring that the claims are insolubly ambiguous, the Board of Patent Appeals and Interferences has stated in a rare precedential opinion that the “USPTO is justified in using a lower threshold showing of ambiguity to support a finding of indefiniteness under 35 U.S.C. § 112, second paragraph, because the applicant has an opportunity and a duty to amend the claims during prosecution to more clearly and precisely define the metes and bounds of the claimed invention and to more clearly and precisely put the public on notice of the scope of the patent.”  Ex parte Miyazaki, Appeal 2007-3300, November 19, 2008, at p. 12.
With regard to § 112(b), M.P.E.P. § 2171 states that there are two separate requirements set forth in this paragraph:  the claims must set forth the subject matter that applicants regard as their invention; and the claims must particularly point out and distinctly define the metes and bounds of the subject matter that will be protected by the patent grant.
With further regard to the first requirement set forth under § 112(b), M.P.E.P. § 2171 states the determination of the sufficiency of the claim to satisfy that requirement is subjective because it is dependent on what the applicant for a patent regards as the invention.  As that is the case, it is important to note instances in which Applicant’s remarks suggest that their invention is something other than that which is claimed because such remarks constitute evidence that shows that a claim does not correspond in scope with that which applicant regards as applicant’s invention8.  Furthermore, M.P.E.P. § 2173 states that a clear measure of what an applicant regards as the invention is necessary so that it can be determined whether the claimed invention meets all the criteria for patentability and whether the specification meets the criteria of 35 U.S.C. 112(a) with respect to the claimed invention.
With further regard to the second requirement, M.P.E.P. § 2173 states “[in] reviewing a claim for compliance with 35 U.S.C. 112, second paragraph, the examiner must consider the claim as a whole to determine whether the claim apprises one of ordinary skill in the art of its scope and, therefore, serves the notice function required by 35 U.S.C. 112, second paragraph, by providing clear warning to others as to what constitutes infringement of the patent”.

10.	The following is a quotation of 35 U.S.C. 112(a):

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

11.	Claims 6-10, 13, 64, 66, 67, and 69 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention.
	This is a “new matter” rejection.
	(a)	Claim 13 has been amended to recite, “wherein the primed dendritic cell and the CTLA-4 antagonist are administered to the same site”.  At page 4 of the amendment filed March 28, 2022 Applicant has remarked that support for the amendment to the claims is found throughout the specification, as originally filed (e.g., in the disclosures in paragraphs [0010], [0046], and [00101]).  Contrary to Applicant’s contention it does not appear that the specification, including the claims, as originally filed provide written support for the language of the claims, as presently amended, because the specification does not describe administering the immunogenic composition comprising dendritic cells loaded with an antigen in conjunction with a composition comprising an anti-CTLA-4 antagonist antibody, wherein both compositions are administered to “the same site”.  In fact the specification does not describe administering the compositions to any “site”, much less the “same site”.  Accordingly it is submitted that the amendment of claim 13 to recite, “wherein the primed dendritic cell and the CTLA-4 antagonist are administered to the same site” has introduced new concepts that are not adequately embraced by the specification, including the claims, as originally filed, thereby violating the written description requirement set forth under 35 U.S.C. § 112(a).  
	(b) 	Newly added claim 69 recites, “further comprising administering at least a first adjuvant to the subject”.  It is not clear if the first adjuvant is administered at the same site as the site at which the immunogenic composition is administered in conjunction with the anti-CTLA-4 antagonist antibody or even if the first adjuvant is comprised within the immunogenic composition, but the specification only uses the phrase “at least a first adjuvant” once in paragraph [0010] and then only to describe the immunogenic composition as comprising “at least a first adjuvant”.9  Here, since the “at least a first adjuvant” that is administered to the subject is not necessarily comprised within or a component of the immunogenic composition that is administered to the subject it is submitted that the amendment adding claim 69 has introduced new concepts that are not adequately embraced by the specification, including the claims, as originally filed, thereby violating the written description requirement set forth under 35 U.S.C. § 112(a).

12.	Claims 6-10, 13, 64, 66, 67, and 69 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention.
Beginning at page 4 of the amendment filed March 28, 2022 Applicant has traversed the propriety of maintaining this ground of rejection.
	Applicant’s arguments have been carefully considered but not found persuasive for the following reasons:
This is a “written description” rejection.
Notably the issue of a lack of written description may arise even for an original claim when an aspect of the claimed invention has not been described with sufficient particularity such that one skilled in the art would recognize that the applicant has possession of the claimed invention.  This issue may also arise when the claimed invention, as a whole, is not adequately described and more particularly where the claims require an essential or critical feature which is not adequately described in the specification and which is not conventional in the art or known to one of ordinary skill in the art.  Furthermore this issue may arise where an invention is described solely in terms of a method of its making coupled with its function and there is no described or art-recognized correlation or relationship between the structure of the invention and its function.  Finally, a lack of adequate written description issue may also arise when the knowledge and level of skill in the art would not permit one skilled in the art to immediately envisage the product claimed from the disclosed process.
	This position is consistent with court decisions and indeed with further regard to the proposition that, as original claims, the claims themselves provide in haec verba support sufficient to satisfy the written description requirement, the Federal Circuit has explained that in ipsis verbis support for the claims in the specification does not per se establish compliance with the written description requirement:

Even if a claim is supported by the specification, the language of the specification, to the extent possible, must describe the claimed invention so that one skilled in the art can recognize what is claimed. The appearance of mere indistinct words in a specification or a claim, even an original claim, does not necessarily satisfy that requirement. The disclosure must allow one skilled in the art to visualize or recognize the identity of the subject matter purportedly described. Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406.

Regents of the University of California v. Eli Lilly & Co., 119 F.3d 1559, 43 USPQ2d 1398 (Fed. Cir. 1997).  See also: University of Rochester v. G.D. Searle & Co., 69 USPQ2d 1886 1892 (CA FC 2004).
	Thus, an original claim may provide written description for itself, but it must still be an adequate written description, which establishes that the inventor was in possession of the invention.    
In this instance, the claims are directed to a method of providing a CD8+ T cell immune response to a cancer cell antigen or an infectious disease antigen in any mammalian subject, whereas previously the claims were far more limited and only intended for use in providing for such an immune response in a human.  Otherwise the claimed invention is largely the same as it was before only now the composition comprising the dendritic cell primed with the antigen and the anti-CTLA-4 antagonist antibody must be “administered to the same site”.    
According to claim 13 the composition comprises “a dendritic cell primed with the antigen”, but as previously explained it is not immediately evident what it is that constitutes either a cancer cell antigen or an infectious disease antigen.  This is the case since, for example, many if not most antigens (e.g., proteins) expressed by cancer cells are also expressed by normal cells – so when is a given polypeptide, for example, considered to be “a cancer cell antigen” and which is it not?  This question is even more perplexing now that the claimed invention must be used, not just to provide a CD8+ T cell immune response to the antigen in a human, but to do so in any mammal (e.g., a mouse, a hamster, a cat, a dog, a horse, an elephant, a rhino, etc.).  In any case, must it be an antigen that is expressed uniquely by a cancer cell?  Then, what is it that constitutes “an infectious disease antigen”?  Is it a virus particle?  Is it an intact bacterial cell?  Is it is a protein comprising the capsid of a virus particle?  Is it a polypeptide that is expressed by a bacterial cell?  What is it?  What is it not?  It is not clear and therefore much of subject matter to which the claims are directed is left to the skilled artisan to ponder.  Yes, whatever the antigen may be, it must be suitably used to “prime” a dendritic cell, but what it this substance, if not a protein or a fragment thereof?  What is it that is used to “prime” the dendritic cell for use in practicing the claimed invention?  Once cannot describe what has not been conceived and what is not described can most likely not be immediately envisaged by the artisan of skill in the art, who would be left to finish the invention process, when given the bid to do so by the instant claims, by discovering which materials somehow derived from cancer cells or perhaps agents that cause infectious diseases that are suitably and effectively used to prime a dendritic cell such that it can then be administered to a human subject in a formulation further comprising an anti-CTLA-4 antibody so as to provide for a CD8+ T cell immune response against that material in the subject.  Because the skilled artisan could not immediately envisage, recognize or distinguish the material that is to be used from any that is not to be used, it is submitted that the specification would not reasonably convey Applicant’s possession of the claimed invention as of the filing date of this application in order to satisfy the written description requirements set forth under 35 U.S.C. § 112(a).
Here Applicant is duly reminded that although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Moreover, it is generally considered improper to read limitations contained in the specification into the claims. See In re Prater, 415 F.2d 1393, 162 USPQ 541 (CCPA 1969) and In re Winkhaus, 527 F.2d 637, 188 USPQ 129 (CCPA 1975), which discuss the premise that one cannot rely on the specification to impart limitations to the claim that are not recited in the claim.
According to claim 66 the subject has cancer and the antigen-primed dendritic cell of which the immunogenic composition is comprised is primed with a cancer cell antigen, but the cancer cell antigen need not be a cancer cell antigen that is expressed by the cancer that afflicts the subject.  So, here, if the invention is presumed to be intended for use in providing an anti-cancer CD8+ T cell immune response in the subject, as claimed, it may not provide an immune response directed against the cancer in the subject.  If it does not provide an immune response directed against the cancer in the subject, because for example the immunogenic composition comprises dendritic cells primed with a cancer cell antigen that is not expressed by the cancer cells in the subject, then the claimed invention cannot reasonably be expected to be effectively used to treat the cancer in the subject – but why then practice the invention?  Again it seems that much of the subject matter that is claimed is left to one’s imagination.
Applicant is again reminded that “generalized language may not suffice if it does not convey the detailed identity of an invention.”  University of Rochester v. G.D. Searle Co., 69 USPQ2d 1886 1892 (CAFC 2004).  
In this instance, there is no language in the claims that adequately describes with any of the requisite clarity and particularity what it is that is regarded as the invention.  Yes, it is intended for use in providing a CD8+ T cell immune response to a cancer antigen or an infectious disease antigen in a human subject, but a description of what a material does or is capable of doing, rather than of what it is, does not suffice to describe the claimed invention.  
While the written description requirement can by satisfied without an actual reduction to practice, the disclosure of, say, a catalog of substances that might be found to be useful as antigens in practicing the claimed invention does not fulfill the written description requirement.  Recognizing that the claims are drawn to a method comprising administering to a patient an unspecified substance that is only described as necessarily being capable of eliciting an immune response, it is aptly noted that the Federal Circuit has decided that a generic statement that defines a genus of substances by only their functional activity, i.e., the ability to provide for a CD8+ T cell immune response to an antigen in any given mammalian subject, does not provide an adequate written description of the genus.  See The Reagents of the University of California v. Eli Lilly, 43 USPQ2d 1398 (CAFC 1997).  The Court indicated that while applicants are not required to disclose every species encompassed by a genus, the description of a genus is achieved by the recitation of a precise definition of a representative number of members of the genus, such as by reciting the structure, formula, chemical name, or physical properties of those members, rather than by merely reciting a wish for, or even a plan for obtaining a genus of molecules having a particular functional property.  The recitation of a functional property alone, which must be shared by the members of the genus, is merely descriptive of what the members of genus must be capable of doing, not of the substance and structure of the members.  
Although Lilly related to claims drawn to genetic material, the statute applies to all types of inventions.  “Regardless whether a compound is claimed per se or a method is claimed that entails the use of the compound, the inventor cannot lay claim to the subject matter unless he can provide a description of the compound sufficient to distinguish infringing compounds from non-infringing compounds, or infringing methods from non-infringing methods”.  University of Rochester v. G.D. Searle Co., 69 USPQ2d 1886 1894 (CAFC 2004).  The claimed method depends upon finding “immunogenic compositions” according to the claims, which are suitably and effectively used in practicing the claimed invention to provide a CD8+ T cell immune response to an antigen in a mammalian subject; without such “immunogenic compositions”, it is impossible to practice the invention. 
In addition, although the skilled artisan could potentially identify substances that might be used in practicing the claimed invention by screening large pluralities of different materials such as proteins or peptides or nucleic acid molecules or glycolipids, which might be used prime a dendritic cell for use in practicing the claimed invention to achieve the claimed objective, it is duly noted that the written description provision of 35 U.S.C § 112 is severable from its enablement provision; and adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method for identifying it and testing it to see if it is capable of providing a CD8+ T cell immune response to an antigen in a human subject, which then may be of benefit to the subject for whatever reason.

The purpose of the “written description” requirement is broader than to merely explain how to “make and use”; the applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention.  The invention is, for purposes of the “written description” inquiry, whatever is now claimed.

Vas-Cath, Inc. v. Mahurkar, 935 F.2d 1555, 1563-64, 19 USPQ2d 1111, 1117 (CAFC 1991).  See Fiers v. Revel, 25 USPQ2d 1601, 1606 (CAFC 1993); Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016 (CAFC 1991); University of Rochester v. G.D. Searle Co., 69 USPQ2d 1886 1892 (CAFC 2004). 
Absent the adequate description of a representative number of members of the genus of “immunogenic compositions” to which the claims are directed, the supporting disclosure amounts to no more than a mere invitation to identify, for example, antigens that may be used to “prime” dendritic cells for use in practicing the claimed invention to elicit a desirable immune response thereto in a human subject, albeit relative to what standard it is not clear.    
According to claim 13, as presently amended, the dendritic cell is primed with either a cancer cell antigen or an infectious disease antigen and the method must be capable of providing in a mammalian subject a CD8+ T cell response to the antigen, but as previously noted a given “antigen” may only be capable of providing a specific type of T cell response.  For example, if the mammalian subject is a human and if the antigen is a peptide that is HLA-DR-restricted,10 it may be capable of providing an immune response comprising the activation of CD4+ T helper (Th) cells but might not be capable of providing another type of immune response (e.g., the activation of CD8+ cytotoxic T lymphocytes (CTL)).   So the question that should then be asked is:  which cancer cell antigens and which infectious disease antigens are those that can be used in practicing the claimed invention to achieve the claimed objective?  
Then, even though if according to the specification the disclosed invention is intended for use in providing a CD8+ T cell immune response directed against cancer cells or infectious disease particles (e.g., viruses), so as to treat cancer or an infectious disease in a mammalian subject,11 the claims are not so limited and must be given the broadest, reasonable interpretation that is consistent with the specification. In this instance, then, the claims are construed as providing any of plurality of markedly different CD8+ T cell immune responses to an antigen in a mammalian subject for any possible reason (e.g., the prevention of a disease).  However, it is only according to claim 66 that the subject is a subject having cancer, albeit not necessarily a type of cancer associated with the presence or expression of the cancer cell antigen that is used to prime the dendritic cell; and in no case must the subject be a subject having an infectious disease, particularly not of a type that is associated with the presence of the infectious disease antigen that is used to prime the dendritic cell.  Perhaps if the antigen is an antigen associated with a type of cancer or infectious disease that afflicts the subject the objective to providing the immune response is to treat the disease (e.g., cancer), but it might otherwise be thought to be intended for use in preventing the onset or development of cancer or an infectious disease in a mammalian subject; but as previously explained the prevention of many diseases (e.g., cancer) is largely intractable, in part, because the causes of the disease are not known or understood.  It follows then that one cannot reasonably expect to practice the claimed invention to prevent a disease having an unknown etiology by administering to a subject some unspecified “immunogenic composition”, even if comprising cancer cell antigen- or infectious disease antigen-primed dendritic cells.  At any rate, it is submitted that upon consideration of these issues, it should become evident that is it not entirely clear what it is that is regarded as the invention or how it must actually be used in the real-world and then to a large part it must be concluded that the claims are drawn to subject matter that is not adequately described with the requisite clarity and particularity necessary to satisfy the written description requirement because one skilled in the art could not immediately envisage, recognize or distinguish the subject matter that is claimed.
Why should one accept the assertion that it is any substance, regardless of its identity, its material composition, its structure, or its function, which is derived from a cancer cell or perhaps an agent that causes an infectious disease (e.g., a virus or a bacterial cell) and which might be used as an antigen, will be found capable of providing a CD8+ T cell response in the human subject?  It is very unlikely that any substance may be used as an antigen in practicing the claimed invention – in fact since, as noted above, it is known in humans that some peptides are HLA class II-restricted, it is understood that it is quite possible that some peptides will not be capable of eliciting CD8+ T cell immune responses thereto.  Then, too, if the subject is human and HLA-A2+, for example, but the antigen is a peptide that does not bind to HLA-A2 molecules, then, why should it be expected that the peptide will be found to be capable of providing in the subject an enhanced CD8+ T cell response to thereto?  
Here Applicant is advised that possession may be shown in a variety of ways including description of an actual reduction to practice, or by showing the invention was ‘ready for patenting’ such as by disclosure of drawings or structural chemical formulas that show that the invention was complete, or by describing distinguishing identifying characteristics sufficient to show that the applicant was in possession of the claimed invention.  For inventions in an unpredictable art, adequate written description of a genus which embraces widely variant species generally cannot be achieved by disclosing only one species within the genus; accordingly, it follows that an adequate written description of a genus cannot be achieved in the absence of a disclosure of at least one species within the genus.  In this instance, because the claims are directed to a genus of dendritic cells primed with substances, such that the dendritic cells have the ability to provide a CD8+ T cell immune response to an antigen in a mammalian subject, where the substance might be any given material and need not have any particular structure, an adequate written description of the claimed invention must include sufficient description of at least a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant, identifying characteristics sufficient to show that Applicant was in possession of the claimed genus.  In this instance, factual evidence of an actual reduction to practice has not been disclosed by Applicant in the specification; Applicant has not shown the invention was “ready for patenting” by disclosure of drawings or structural chemical formulas that show that the invention was complete; and Applicant has not described distinguishing identifying characteristics sufficient to show that Applicant was in possession of the claimed invention at the time the application was filed.  
Given the facts it is submitted that the claims merely represent an invitation to one skilled in the art to finish the inventive process by discovering substances that can be suitably and effectively used in practicing the claimed invention to provide for a CD8+ T cell immune response thereto in any given mammalian subject.
 Applicant is duly reminded that from the recent Court decision, AbbVie Deutschland GmbH & Co. v. Janssen Biotech, Inc. (Fed. Cir. 2014) with regard to the written description requirement, “analogizing the genus to a plot of land, if the disclosed species only abide in a corner of the genus, one has not described the genus sufficiently to show that the inventor invented, or had possession of, the genus. He only described a portion of it.”  Indeed that is the case here too.  The decision continues, explaining:

With the written description of a genus, however, merely drawing a fence around a perceived genus is not a description of the genus. One needs to show that one has truly invented the genus, i.e., that one has conceived and described sufficient representative species encompassing the breadth of the genus. Otherwise, one has only a research plan, leaving it to others to explore the unknown contours of the claimed genus. See Ariad, 598 F.3d at 1353 (The written description requirement guards against claims that “merely recite a description of the problem to be solved while claiming all solutions to it and . . . cover any compound later actually invented and determined to fall within the claim’s functional boundaries.”).  Id. p. 23.

Applicant has previously traversed the propriety of maintaining these or very similar grounds of rejection, arguing it was well known as of the effective filing date of this application how dendritic cells can be isolated, cultured, and antigen-primed for use in stimulating an immune response directed against the antigen.12  In response, it is agreed that it was known at the time how dendritic cells can be isolated, cultured, and antigen-primed for use in stimulating an immune response directed against the antigen, but that is not the problem here.  Rather, as explained, the problem is that the antigen, namely either “a cancer cell antigen” or “an infectious disease antigen”, which is used to prime any given dendritic cell, which can be administered in combination with the anti-CTLA-4 antibody to a mammalian subject, so as to provide a CD8+ T cell immune response to the antigen has not been described with the requisite clarity and particularity necessary to permit the skilled artisan to immediately envisage, recognize, or distinguish it (or more accurately at least a substantial number of such antigens) from others that are not suitably used to achieve the claimed objective.
Applicant has previously argued that the prior art (e.g., U.S. Patent No. 8,728,806) teaches a number of different tumor antigens, as well as their sources, which might be used in practicing the claimed invention, but where is there any factual evidence to support the assertion that it is possible to practice the claimed invention as intended, i.e., to provide a CD8+ T cell immune response to any of the tumor antigens described by the patent in any given human subject?13  Presumably it is not each and every antigen described by the patent that may be so used; but even so the claims are not directed to any of such antigens.  Nevertheless, it is noted that U.S. Patent No. 8,728,806 teaches the activation of CD8+ lymphocytes is significantly enhanced following stimulation with “doubly-loaded dendritic cells” following priming and restimulation, as compared to “mRNA-loaded dendritic cells” (see, e.g., column 9, lines 50-67), but these are not necessarily the dendritic cells that are used in practicing the invention that is claimed by the instant application.  The patent further discloses that CTL lysis of leukemic targets is enhanced when T-cells are primed and restimulated by “doubly-loaded dendritic cells” but again these are not necessarily the dendritic cells that are used in practicing the claimed invention.  Moreover the antigens that were used to prime the “doubly-loaded dendritic cells” described by the patent are not necessarily the same as the antigens that are used in practicing the claimed invention.  So which of the tumor antigens described by the patent are those that are to be used in practicing the claimed invention so as to provide a CD8+ T cell immune response to the antigen in any given mammalian subject?  
Turning to other issues, the claimed invention comprises administering to the subject a “CTLA-4 antagonist”, which is not necessarily composed of any particular material, which need not have any particular structure, and which need not act to antagonize any one particular activity or biologic function of “CTLA-4” by any one particular mechanism.  Given the facts it is submitted that the skilled artisan could not immediately envisage, recognize or distinguish at least a substantial number of the CTLA-4 antagonists that are suitably and effectively used in practicing the claimed invention to provide an immune response and ultimately to achieve whatever objective it is that is desired.
In addition, although the “CTLA-4 antagonist” is not necessarily an antibody, Applicant is reminded of the recent decision by the Federal Circuit in which it is stated:  “Claiming antibodies with specific properties, e.g., an antibody that binds to human TNF-with A2 specificity, can result in a claim that does not meet written description even if the human TNF- protein is disclosed because antibodies with those properties have not been adequately described.”  Centocor Ortho Biotech Inc. v. Abbott Laboratories, 97 USPQ2d 1870 (Fed. Cir. 2011).
Inasmuch as the claims are not limited to any one particular “CTLA-4 antagonist”, which is known in the art such as Ipilimumab, but  are instead directed to any of a genus of materially and structurally disparate substances including antibodies that do not share any of the particularly identifying features of Ipilimumab or any other known antagonist, Ipilimumab, for example, is not adequately representative of the claimed genus as a whole.  Here it is aptly noted that the greater the variation in the genus, the less representative any particular antibody would be.  See In re Alonso, 88 USPQ2d 1849 (Fed. Cir. 2008).
Although again the “CTLA-4 antagonist” is not necessarily an antibody, while one could test a plurality of antibodies, for example, that specifically bind to a human “CTLA-4” polypeptide to determine which, if any, have the functional characteristics of, for example, Ipilimumab, an anti-human CTLA-4 antibody, a “mere wish or plan” for obtaining the claimed invention is not adequate written description. See Regents of the Univ. of Cal. v. Eli Lilly & Co., 119 F.3d 1559, 1566 (Fed. Cir. 1997); and Centocor Ortho Biotech Inc. v. Abbott Laboratories, 97 USPQ2d 1870 (Fed. Cir. 2011).  So, in this case, it seems the actual inventive work of producing at least a substantial number of the “CTLA-4 antagonists” would be left for subsequent inventors to complete.  
Even so, it is aptly noted that it cannot be predicted whether any given antibody or antigen binding fragment thereof, even if capable of specifically binding to a human “CTLA-4” polypeptide, will be found to be suitable for use in practicing the claimed invention to provide for immune response in a subject for whatever reason.
If human “CTLA-4” were to be regarded as a fully characterized antigen,14 and were the claims directed to an antibody that must simply bind to the antigen, the written description would generally be met by the description of the fully characterized antigen alone.  However, the claims are not directed to an antibody that merely binds its molecular target, but rather to an antibody that binds to its molecular target and thereby causes some effect, which slows or prevents the activity or function of CTLA-4, which permits it to be suitably and effectively used in practicing the claimed invention to provide for an immune response in a subject so as to achieve a desired objective.  While the particular activity or function of “CTLA-4” that is impacted by the antibody is not specified by the claims, nor limited by the supporting disclosure, it might be presumed that the antibody should cause the same effect that is caused by known “CTLA-4 antagonists” such as “ipilimumab”; but it cannot be presumed that another antibody that binds “CTLA-4” is an antibody that acts to inhibit CTLA-4 in this same manner (or any other) since it is expected that some antibodies will bind to the protein without consequence, while others will bind to protein and either stimulate or inhibit its activity.  Moreover it is evident that the skilled artisan cannot predict whether any given antibody that specifically binds to “CTLA-4” is capable of inhibiting an activity or function thereof15.  Support for this is found in the teachings of Chin et al. (Chang Gung Med J. 2008 Jan-Feb; 31 (1): 1-15).  Chin et al. teaches that antibodies that bind to CTLA-4 (CD152) are either capable of inhibiting T cell activation or promoting T cell activation depending in large part upon the epitope to which antibody specifically binds (i.e., the particular portion of the antigen recognized by the antibody) (see entire document; page 4).  By way of explanation, Jiang et al. (J. Biol. Chem. 2005 Feb 11; 280 (6): 4656-4662) teaches that it is well known that different biological effects are associated with epitope specificity of the antibodies (see entire document, particularly page 4656, column 2) and so it is that Riemer et al. (Mol. Immunol. 2005; 42: 1121-1124) teaches, because antibodies binding the same antigens have been shown to both ameliorate and aggravate disease symptoms, the concept of epitope specificity, as opposed to mere antigen specificity, in humoral immunology has gained importance in modern medicine the diverse biological effects (see entire document, particularly page 1123, column 1).
Accordingly, the mere generalized description of antibodies that bind and inhibit an activity of “CTLA-4”, even if possibly regarded as being a fully characterized antigen, cannot suffice to describe antibodies that have a desired effect upon the activity or function of the antigen because the skilled artisan cannot immediately envisage, recognize, or distinguish antibodies that bind to “CTLA-4” so as inhibit an activity thereof from such antibodies bind to “CTLA-4” but lack the desired effect (e.g., have no effect upon the activity of bind to “CTLA-4” or act as agonists thereof).   
Then, too, because the claims are at present intended for use in providing an immune response in any given mammalian subject, it is submitted that in most instances, the claimed invention cannot be practiced as described without the need to first empirically determine whether or not a chosen anti-CTLA-4 antibody is capable of cross-reacting to bind to the “CTLA-4” polypeptide present in the mammalian subject.  This position is further supported by the teachings of Li et al. (MAbs. Jan-Dec 2020; 12 (1): 1725365; pp. 1-12).  As Li et al. teaches “[anti-CTLA-4] antibodies currently approved for clinical use can bind to human CTLA-4, but do not cross-react to murine CTLA-4” (abstract).  Perhaps appreciating the need for an antibody that may be used in preclinical studies using mice and other non-human animals, Li et al. describes the generation and characterization of a functional humanized antibody, mAb146, which is capable of specifically binding to both human and murine CTLA-4 (see, e.g., the abstract).16  This indicates that it may be possible to produce an antibody that binds to “CTLA-4” in any given mammalian subject (e.g., a dog, a cat, an elephant, an otter, or a dolphin), which might then be used in practicing the claimed invention to treat cancer in the subject, but Applicant is again reminded that the written description provision of 35 U.S.C § 112 is severable from its enablement provision; and adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method for isolating or producing it.  See Vas-Cath, Inc. v. Mahurkar, 935 F.2d 1555, 1563-64, 19 USPQ2d 1111, 1117 (CAFC 1991).  See Fiers v. Revel, 25 USPQ2d 1601, 1606 (CAFC 1993); Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016 (CAFC 1991); University of Rochester v. G.D. Searle Co., 69 USPQ2d 1886 1892 (CAFC 2004). 
So, then, inasmuch as the claims are not directed to particular, known antibodies, but rather to any of a plurality of antibodies that bind to the extracellular domain of “CTLA-4” in any given mammalian subject to “inhibit CTLA-4 signaling”, the antibody designated “ipilimumab” to be regarded as suitable for use in practicing the claimed invention to achieve the claimed objective.  This is because the antibody recited by the claims need not have any particular structure and need not even bind to a single protein.17  Thus, it is essentially described by function alone. 
Applicant is again reminded that “generalized language may not suffice if it does not convey the detailed identity of an invention.”  University of Rochester v. G.D. Searle Co., 69 USPQ2d 1886 1892 (CAFC 2004).  
In this instance, as in that, there is no language that adequately describes with any of the requisite clarity and particularity at least a substantial number of the materially, structurally, and mechanistically disparate antibodies that can be used as an antagonist of “CTLA-4”, which is capable of “inhibiting CTLA-4 signaling”,18 in practicing the claimed invention to provide an immune response.  A description of what a material does, rather than of what it is, does not suffice to describe the claimed invention.  
Furthermore, it is aptly noted that the Federal Circuit has decided that a generic statement that defines a genus of substances by only their functional activity, e.g., the ability to inhibit an activity or function of “CTLA-4”, does not provide an adequate written description of the genus.  See The Reagents of the University of California v. Eli Lilly, 43 USPQ2d 1398 (CAFC 1997).  The Court indicated that while applicants are not required to disclose every species encompassed by a genus, the description of a genus is achieved by the recitation of a precise definition of a representative number of members of the genus, such as by reciting the structure, formula, chemical name, or physical properties of those members, rather than by merely reciting a wish for, or even a plan for obtaining a genus of molecules having a particular functional property.  The recitation of a functional property alone, which must be shared by the members of the genus, is merely descriptive of what the members of genus must be capable of doing, not of the substance and structure of the members.  
Although Lilly related to claims drawn to genetic material, the statute applies to all types of inventions.  “Regardless whether a compound is claimed per se or a method is claimed that entails the use of the compound, the inventor cannot lay claim to the subject matter unless he can provide a description of the compound sufficient to distinguish infringing compounds from non-infringing compounds, or infringing methods from non-infringing methods”.  University of Rochester v. G.D. Searle Co., 69 USPQ2d 1886 1894 (CAFC 2004).  The claimed method depends upon finding an antibody that that can be used as an antagonist of “CTLA-4” in practicing the claimed invention to provide an immune response in any given mammalian subject; without such an antibody, it is impossible to practice the invention. 
In addition, although the skilled artisan could potentially identify that an antibody that is capable of acting as an antagonist of “CTLA-4” in any given mammalian species that might be used in practicing the claimed invention by, for example, screening large pluralities of materially and structurally disparate antibodies that bind to the extracellular domain of a given “CTLA-4” polypeptide (e.g., one occurring in a rat) to determine which, if any, are capable of “inhibiting CTLA-4 signaling” mediated thereby, so as to be suitably and effectively used in combination with the “immunogenic composition” to provide a CD8+ immune response in any given mammalian subject for whatever reasons, it is duly noted that the written description provision of 35 U.S.C § 112 is severable from its enablement provision; and adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method for isolating it.

The purpose of the “written description” requirement is broader than to merely explain how to “make and use”; the applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention.  The invention is, for purposes of the “written description” inquiry, whatever is now claimed.

Vas-Cath, Inc. v. Mahurkar, 935 F.2d 1555, 1563-64, 19 USPQ2d 1111, 1117 (CAFC 1991).  See Fiers v. Revel, 25 USPQ2d 1601, 1606 (CAFC 1993); Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016 (CAFC 1991); University of Rochester v. G.D. Searle Co., 69 USPQ2d 1886 1892 (CAFC 2004). 
Absent the adequate description of a representative number of members of the genus of antibodies that act as antagonists of “CTLA-4” in each different species of mammal, the supporting disclosure amounts to no more than a mere invitation to identify antibodies that can be used as such in practicing the claimed invention to inhibit signaling thereby and be suitably and effectively used in combination with the immunogenic composition comprising the dendritic cells to provide for a CD8+ immune response in any given mammalian subject (for whatever reasons).    
“Patents are not awarded for academic theories, no matter how ground-breaking or necessary to the later patentable inventions of others. ‘[A] patent is not a hunting license. It is not a reward for the search, but compensation for its successful conclusion.’ Id. at 930 n. 10 (quoting Brenner, 383 U.S. at 536, 86 S.Ct. 1033). Requiring a written description of the invention limits patent protection to those who actually perform the difficult work of ‘invention’ — that is, conceive of the complete and final invention with all its claimed limitations — and disclose the fruits of that effort to the public.”  Ariad Pharm., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1353, 94 U.S.P.Q.2d 1161, 1173-1174 (Fed. Cir. 2010).   
“As this court has repeatedly stated, the purpose of the written description requirement is to ‘ensure that the scope of the right to exclude, as set forth in the claims, does not overreach the scope of the inventor's contribution to the field of art as described in the patent specification.’ Rochester, 358 F.3d at 920 (quoting Reiffin v. Microsoft Corp., 214 F.3d 1342, 1345 (Fed. Cir. 2000)). It is part of the quid pro quo of the patent grant and ensures that the public receives a meaningful disclosure in exchange for being excluded from practicing an invention for a period of time. Enzo, 323 F.3d at 970.”  Id. 598 F.3d at 1353-1354.  
In this case, since the claims are so broad, and the disclosure is so comparably limited, it is submitted that any alleged conception has no more specificity than simply a wish to know the identity of any material with that requisite biological properties, which can be used to practice the claimed method, so as to cause whatever specific effects are sought and thereby achieve whatever objective is to be met in doing so.
In such instances, the alleged conception fails not merely because the field is unpredictable or because of the general uncertainty surrounding experimental sciences, but because the conception is incomplete due to factual uncertainty that undermines the specificity of the inventor’s idea of the invention. Burroughs Wellcome Co. v. Barr Laboratories Inc., 40 F.3d 1223, 1229, 32 USPQ2d 1915, 1920 (Fed. Cir. 1994). Reduction to practice in effect provides the only evidence to corroborate conception (and therefore possession) of the invention.
Lastly, since the claims are not necessarily limited to known materials having the properties of the dendritic cell primed with “an antigen” or the “CTLA-4 antagonist antibody”, but rather to such material that might be identified, given the bid set forth in the instant disclosure to do so, it is noted that one cannot describe what one has not conceived.  See Fiddes v. Baird, 30 USPQ2d 1481, 1483 (Bd. Pat. App. & Int. 1993).
Beginning at page 4 of the amendment filed March 28, 2022 Applicant has again traversed the propriety of maintaining this ground of rejection and although carefully considered, Applicant’s arguments have not been found persuasive for the reasons set forth above.
Thus, it is once again submitted that the disclosure describing the claimed subject matter fails to satisfy the written description requirement set forth under 35 U.S.C. § 112(a).

13.	Claims 6-10, 13, 64, 66, 67, and 69 are rejected under 35 U.S.C. 112(a) because the specification, while being enabling for using any embodiment of the claimed invention, which is taught by the prior art, does not reasonably provide enablement for using the claimed invention.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims.
	Beginning at page 6 of the amendment filed March 28, 2022 Applicant has traversed the propriety of maintaining this ground of rejection.
	Applicant’s arguments have been carefully considered but not found persuasive for the following reasons:
M.P.E.P. § 2164.01 states:
	
The standard for determining whether the specification meets the enablement requirement was cast in the Supreme Court decision of Mineral Separation v. Hyde, 242 U.S. 261, 270 (1916) which postured the question: is the experimentation needed to practice the invention undue or unreasonable?  That standard is still the one to be applied. In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988).  Accordingly, even though the statute does not use the term "undue experimentation," it has been interpreted to require that the claimed invention be enabled so that any person skilled in the art can make and use the invention without undue experimentation. In re Wands, 858 F.2d at 737, 8 USPQ2d at 1404 (Fed. Cir. 1988).

There are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is “undue”.  These factors, which have been outlined in the Federal Circuit decision of In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988), include, but are not limited to, the nature of the invention, the state of the prior art, the relative skill of those in the art, the amount of direction or guidance disclosed in the specification, the presence or absence of working examples, the predictability or unpredictability of the art, the breadth of the claims, and the quantity of experimentation which would be required in order to practice the invention as claimed.  See also Ex parte Forman, 230 USPQ 546 (BPAI 1986).
The amount of guidance, direction, and exemplification disclosed in the specification, as filed, would not have been sufficient to have enabled the skilled artisan to make and/or use the claimed invention at the time the application was filed without undue and/or unreasonable experimentation.  
The reasons it is submitted that the specification would not reasonably enable the skilled artisan to use the claimed invention without undue and/or unreasonable experimentation are essentially the same as the reasons the claims have been rejected as failing to satisfy the written description requirement.  Any product or any process that has not been adequately described with the requisite clarity and particularity to permit the skilled artisan to make or use that product or process cannot be made or used without undue and/or unreasonable experimentation.  
“[A]lthough written description and enablement often rise and fall together, requiring a written description of the invention plays a vital role in curtailing claims that do not require undue experimentation to make and use, and thus satisfy enablement, but that have not been invented, and thus cannot be described”  Ariad Pharm., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1352, 94 U.S.P.Q.2d 1161, 1173 (Fed. Cir. 2010).  It follows then that if a product or a method is not described with any of the requisite clarity and particularity to convey its actual invention (i.e., its conception and reduction to practice19), it cannot be practiced without undue experimentation.
Applicant is reminded that reasonable correlation must exist between the scope of the claims and scope of enablement set forth. 
What Applicant has shown is a starting point from which, when given the bid to do so by the instant claims, someone else skilled in the art may pick up a path of studies that may lead to the completion of the claimed invention.  However, it is not sufficient for the specification to provide merely “a starting point, a direction for further research”; it must provide “reasonable detail” sufficient to enable a person of ordinary skill in the art to make or use the invention. Automotive Technologies Intern., Inc. v. BMW of North America, Inc., 501 F.3d 1274, 1284 (Fed. Cir. 2007).
“Enabling the full scope of each claim is part of the quid pro quo of the patent bargain. A patentee who chooses broad claim language must make sure the broad claims are fully enabled. The scope of the claims must be less than or equal to the scope of the enablement to ensure that the public knowledge is enriched by the patent specification to a degree at least commensurate with the scope of the claims.”  Sitrick v. Dreamworks, LLC, 516 F.3d 993, 999 (Fed. Cir. 2008).
In deciding In re Fisher, 166 USPQ 18, 24 (CCPA 1970), the Court indicated the more unpredictable an area is, the more specific enablement is necessary in order to satisfy the statute.  “Tossing out the mere germ of an idea does not constitute enabling disclosure. While every aspect of a generic claim certainly need not have been carried out by an inventor, or exemplified in the specification, reasonable detail must be provided in order to enable members of the public to understand and carry out the invention.”  Genentech Inc. v. Novo Nordisk A/S, 42 USPQ2d 1001, 1005 (CA FC 1997).
Thus, the overly broad scope of the claims would merely serve as an invitation to one skilled in the art to identify “an immunogenic composition” and “a CTLA-4 antagonist”; yet, defining a substance by its principal biological activity amounts to an alleged conception having no more specificity than that of a wish to know the identity of any material with that biological property.  See Colbert v. Lofdahl, 21 USPQ2d 1068, 1071 (BPAI 1991). 
Turning to a different issue, according to claim 9, the CTLA-4 antagonist is a CTLA-4 binding antibody, which is an antigen-binding fragment of an intact antibody (e.g., a Fab) or a recombinant antibody such as an scFv or a single domain antibody.  According to the claim whatever type of antibody the CTLA-4 antagonist may be, it need not comprise an Fc effector domain.  While the claims are not necessarily limited to a method that is intended for use in treating cancer, it is evident given the disclosure that one of the reasons why the invention is practiced is to stimulate an anti-cancer immune response in a subject having cancer in order to treat the disease.  However, the specification does not describe, for example, an antigen binding fragment (e.g., a Fab’) of an antibody such as ipilimumab, a single chain antibody (scFv20), or a single domain antibody21 that binds to human CTLA-4, which is effectively used in practicing the claimed invention to treat cancer; and it may not be presumed that any given antigen binding fragment or any given single domain antibody, particularly if lacking an Fc effector domain, will be found to be effectively used in combination with a dendritic cell cancer vaccine to treat cancer.  This position is supported by the teachings of Ingram et al. (Proc. Natl. Acad. Sci. USA. 2018 Apr 10; 115 (15): 3912-3917).  Ingram et al. reports the finding that a single domain antibody, which lacks an Fc portion, is not effective to treat tumors, despite the fact that the antibody inhibits the interaction between CTLA-4 and its ligand; see entire document (e.g., the abstract).  Thus, the claimed invention may not be practiced without undue experimentation, at least not if it is intended for use in treating cancer.22
Applicant has previously traversed the propriety of maintaining the grounds of rejection, as set forth in the previous Office action, arguing that antibodies that bind to the extracellular domain of CTLA-4 to inhibit CTLA-4 signaling were known in the art as of the effective filing date sought by Applicant.
In response, the claims are not directed to any one particular antibody that is known or described and readily available for use in practicing the claimed invention.  Rather the claims are directed to any of a genus of structurally disparate antibodies that are described by their functional attributes alone, namely the ability to bind to the extracellular domain of a CTLA-4 polypeptide and inhibit CTLA-4 signaling in some way.  It is however not sufficient to describe such an antibody by function alone and it is not immediately clear how one should proceed to identify the antibody that must be used except by trial and error.  Yes, one could readily produce a plurality of different antibodies that bind to the extracellular domain of a CTLA-4 polypeptide, but one cannot predict which, if any, will have the ability to inhibit CTLA-4 signaling in a way that makes the antibody suitable for use in practicing the claimed invention so as to provide for a CD8+ T cell immune response to any given cancer cell antigen or infectious disease antigen in any given mammalian subject.23  This is especially true because it is not even clear what exactly the antibody must be capable of doing, so as to inhibit CTLA-4 signaling and be suitably used in practicing the claimed invention to achieve the claimed objective.  In essence the claims, even in light of the teachings of the specification do little more than advance a hypothesis and propose testing to determine the accuracy of that hypothesis that, if there is an antibody that binds to the extracellular domain of a CTLA-4 polypeptide, and if it is found to be capable of inhibiting CTLA-4 signaling in some way, then, it is an antibody that can be used to formulate the claimed immunogenic composition for administration to any given human subject with the intent of providing for a CD8+ T cell immune response to an antigen in the mammalian subject; and as such it merely represents an invitation to others to finish the inventive process and cannot be regarded as sufficiently enabling.  See Rasmussen v. SmithKline Beecham Corp., 413 F.3d 1318, 1325 (Fed. Cir. 2005) (“If mere plausibility were the test for enablement under section 112, applicants could obtain patent rights to ‘inventions’ consisting of little more than respectable guesses as to the likelihood of their success.  When one of the guesses later proved true, the ‘inventor’ would be rewarded the spoils instead of the party who demonstrated that the method actually worked.”)  
Since the artisan would be left to discover the antibodies that are suitably and effectively used,  it is submitted that the claims merely bid one skilled in the art to finish the inventive process by performing additional studies with the intent of trying to discover an antibody having the functional properties of the claimed antibody, which can be used in practicing the claimed invention to achieve the claimed objective; but such need for additional experimentation falls well into the realm of what should be regarded as undue.
It is submitted that the claimed invention cannot be practiced without the need to first empirically determine if it is even possible.  Given the number of possible variations of the invention24, as encompassed by the present claims, it is submitted that the experimentation that would have to be performed extends well into the realm of what should be considered undue.
Given the generality of the claimed invention and the accompanying disclosure, it is suggested that practicing the claimed invention as intended might be akin to finding the proverbial needle in a haystack (or here, a method that provides for CD8+ T cell immune responses to antigens in human and other mammalian subjects among a great many methods that are seemingly the same as the claimed invention, but where are any number of different cancer cell antigens or infectious disease antigens might be used, and no one particular anti-CTLA-4 antibody that is to be used in any given mammalian subject).  The specification only very vaguely describes the materials that must be used – but perhaps somewhere there might be found a combination that may be used in practicing the claimed invention as intended to provide for CD8+ T cell immune responses to an antigen that has been selected in a human or another mammalian subject , if given the bid by the instant claims to search therefor – but that is not a reasonably enabling disclosure given the very large number of permutations and/or embodiments encompassed by the claims.
While some need for testing by itself might not indicate a lack of enablement, here, there is conspicuous absence of nonconclusory evidence that the full scope of the broad claims can predictably be generated and used as intended to provide for CD8+ T cell immune responses to any given cancer cell antigen or infectious disease antigen in any given mammalian subject.25
Accordingly in this instance the only way for a person of ordinary skill to discover undisclosed claimed embodiments would be through either trial and error or de novo by selecting a dendritic cell and an antigen and an anti-CTLA-4 antibody and then performing an experiment using the selected material to determine if it is possible to practice the claimed invention as intended.  In any case, for practice of the claimed invention, the required experimentation would take a substantial amount of time and effort and may in the end prove to be a daunting task.
In conclusion, although Applicant’s arguments have been carefully considered, upon equally careful consideration of the factors used to determine whether undue experimentation is required, in accordance with the Federal Circuit decision of In re Wands, 858 F.2d at 737, 8 USPQ2d at 1404 (Fed. Cir. 1988), it is submitted that the amount of guidance, direction, and exemplification disclosed in the specification, as filed, would not have been sufficient to have enabled the skilled artisan to make and/or use the claimed invention at the time the application was filed without undue and/or unreasonable experimentation.

Claim Rejections - 35 USC § 103
14.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


15.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

16.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

17.	Claims 6-8, 10, 13, 64, 66, 67, and 69 are rejected under 35 U.S.C. 103 as being unpatentable over Katz et al. (Rambam Maimonides Med. J. 2014 Oct 29; 5 (4): e0024; pp. 1-11) (of record).
	At page 7 of the amendment filed March 28, 2022 Applicant has traversed the propriety of maintaining this ground of rejection.
	Applicant’s arguments have been carefully considered but not found persuasive for the following reasons:
	The claims are herein drawn to the method of claim 13, wherein the method comprises administering to a human subject an immunogenic composition comprising an antigen-primed human dendritic cell and a composition comprising a human CTLA-4 antagonist, which is an antibody that binds to the extracellular domain of a human CTLA-4 polypeptide and inhibits CTLA-4 signaling, wherein the compositions are administered to the same site.
	Notably if the compositions comprising the dendritic cells and the antibody are administered together in a single composition, the compositions are administered to the same site.26 
	Katz et al. teaches administering to a subject (human patient) having metastatic cancer an immunogenic composition comprising dendritic cells presenting a plurality of myeloma antigens and a CTLA-4 antagonist or more particularly ipilimumab, a recombinant anti-human CTLA-4 human monoclonal antibody of the IgG1/ isotype; see entire document (e.g., the abstract; and pages 3 and 5).  Citing Hodi et al., at page 3, Katz et al. teaches that it was previously shown that Ipilimumab, with or without a gp100 peptide vaccine, as compared with gp100 alone, improved overall survival in patients with previously treated metastatic melanoma.  Katz et al. teaches the combination of dendritic cell cancer vaccines with new immuno-stimulating agents, which target “immunosuppressive checkpoints” such as CTLA-4 is likely to improve and maintain immune response induced by vaccination (see, e.g., the abstract).  Katz et al. teaches co-administering the subject an immune adjuvant to boost the immune response elicited by the treatment (see, e.g., page 3).27
	Katz et al. does not expressly teach whether the CTLA-4 antagonist (i.e., the anti-CTLA-4 antibody ipilimumab) and the immunogenic composition (i.e., the dendritic cell cancer vaccine) are administered at the same time in the same composition and to the same location or at the same site.  Nevertheless, it would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to practice the method suggested by the prior art by administering the anti-CTLA-4 antibody ipilimumab together (simultaneously) with the immunogenic composition comprising the antigen primed dendritic cells (and necessarily to the same site).  In addition, it is submitted that it would have been obvious to administer to the subject (human cancer patient) an additional amount of the anti-CTLA-4 antibody ipilimumab following the administration of the composition comprising the antibody and the dendritic cell vaccine.
	Applicant has previously traversed the propriety of maintaining this ground of rejection arguing that claim 13 has been amended to recite in the preamble that the method is intended for use providing an enhanced28 CD8+ T cell immune response to an antigen in a human subject and that an artisan “having reviewed the cited reference could not possibly have expected surprisingly effective induction of a CD8+ T cell immune response to an antigen presented by dendritic cells, as claimed” (page 10 of the amendment filed June 9, 2021).
In response, that is most likely very correct – the artisan certainly would have expected the method suggested the prior art to provide an effective anti-cancer immune response directed against myeloma cell antigens, but the artisan most likely would not have found the method to be “surprisingly effective”; but then again what may be found surprising to one may not be found surprising to another.  Exactly what is it that is allegedly surprising?  Before the claims were drawn to a method for providing a relatively “enhanced” CD8+ T cell immune response, but now the claims only recite that the method provides a CD8+ T cell immune response, which need not be extraordinary in any regard.  What quality of the immune response provided by use of the claimed invention is or should be surprising?  It should not be surprising that the administration of antigen primed dendritic cells to a subject is capable of stimulating antigen specific CD8+ T cells to proliferate, provided that the dendritic cells are those of the subject and the antigen is an antigen expressed by cells in the subject (e.g., tumor cells).  The declaration by Dr. Decker filed March 28, 2022 states, “[it] is my conclusion [… the] additional studies shown here demonstrate the surprising and unexpected efficacy of the method […] as presently claimed” (item 4), but how is it that the method should be regarded as efficacious at all?  If it is efficacious, it must be effective or its practice must be successful in producing a desired or intended result.  Here it is unclear what effect must be achieved, if any, apart from providing a CD8+ T cell immune response.  Again why would it ever be found surprising that the administration of antigen primed dendritic cells to a subject is capable of stimulating antigen specific CD8+ T cells to proliferate, provided that the dendritic cells are those of the subject and the antigen is an antigen expressed by cells in the subject (e.g., tumor cells)?  Moreover why should it be surprising that the administration of antigen primed dendritic cells to a subject is capable of stimulating antigen specific CD8+ T cells to proliferate, when the dendritic cells are administered to the subject in conjunction with an anti-CTLA-4 antagonist antibody, provided the antibody acts to block binding of CTLA-4 to its ligands?  It is well known in the art ipilimumab, for example, which is an antibody that binds to the extracellular domain of a human CTLA-4 polypeptide to block binding of CTLA-4 to CD80 and CD86, which are ligands of CTLA-4, acts to inhibit the suppression of the immune response mediated by CTLA-4 signaling.  Once again, the claims only recite that the method provides an immune response and that immune response is not extraordinary (e.g., it is not relatively “enhanced”).  Nevertheless, it is submitted that effectiveness of the method suggested by the prior art, which is materially and manipulatively indistinguishable from the claimed invention, should not have been unexpected or surprising.  Katz et al. very succinctly discloses in the abstract that “[the] combination of vaccines with new immuno-stimulating agents which target ‘immunosuppressive checkpoints’ (anti-CTLA-4, PD-1, etc.) is likely to improve and maintain immune response induced by vaccination.”  “Surprise” is not a magic word that is to be used to transform something that was already in the public domain into something that can be patented and removed therefrom only to then be used with restrictions.  Surprise is subjective and the effectiveness or a degree thereof, per se, may be expected or unexpected.  Therefore, even a demonstrable degree of effectiveness, in and of itself, is not conclusive of unobviousness, where the effect that has been achieved might be expected.
  Applicant previously argued that an artisan “having reviewed the cited reference could not possibly have expected surprisingly effective induction of a CD8+ T cell immune response to an antigen presented by dendritic cells, as claimed” (page 10 of the amendment filed June 9, 2021), but why?  Why should this argument be found persuasive?  Applicant as provided no sound scientific reasoning or logic to support their contention that the artisan could not possibly ever have imagined that the outcome of practicing the method suggested by the prior art could match the outcome of practicing the claimed invention, but even so where is the evidence to support the position that has been taken that it is possible to practice the claimed invention with such a degree of effectiveness that it would never have been expected?  As noted above, the declaration provides evidence of the effectiveness of a method that is materially and manipulatively distinct from the claimed invention, which, for example, does not comprise a step by which the subject is treated using an adjuvant or more particularly the TLR-7 agonist imiquimod.  Similarly the specification does not describe the use of the claimed invention to achieve results that should be deemed unexpected or surprising; in fact the specification also describes the use of a method that is materially and manipulative distinct from the claimed invention in that it comprises administering to a mouse a mouse dendritic cell that has been electroporated with an siRNA inhibitor of mouse CTLA-4 expression and then electroporated with mRNA isolated from a mouse melanoma cell line. 
In addition, Applicant previously argued that secondary considerations in light of the evidence provided by Dr. Decker’s declaration have obviated this rejection, but to the contrary, although the merit of the declaration has been given careful consideration, it has not been found sufficient.  The reasons why this is the case have been provided in the above response to the declaration. 
Notably Dr. Decker states that the results of the studies described by this application or by the declaration itself “clearly demonstrate the surprising and unexpected efficacy of the claimed methods to provide an enhanced CD8+ T cell immune response to an antigen presented on dendritic cells” (item 6 of the declaration filed June 9, 2021).  
In response, as before submitted, first, it is not evident how or why the “efficacy” of practicing the claimed method to provide a CD8+ T cell immune response should have been found “surprising and unexpected”, particularly now, since the method need only provide a CD8+ T cell immune response, which is not extraordinary in any particular regard.  Second, it is unclear how or why or even to whom, apart from Dr. Decker, the efficacy or effectiveness of the claimed invention must be found surprising or unexpected – again what may be surprising or unexpected to one may not be to another.  Surprise is subjective.  Third, if, for example, the effectiveness of vaccinating mice with peptide antigen-primed dendritic cells in the presence of the anti-CTLA4 antibody 9D9 and administering to the mice the TLR-7 agonist imiquimod and additional anti-CTLA4 antibody 9D9 to cause elevated numbers of peptide-specific CD8+ T cells in the mice, which exhibited increased release of INF- upon restimulation in vitro, relative to negative controls, appears to have been demonstrated, then, the experiments described by the declaration show this method works as expected but not to an extent that would have been found “surprising and unexpected” to the artisan of ordinary skill in the art.  To be clear, the “isotype control Ig” is presumably not an antibody that binds to CTLA-4 and inhibits CTLA-4 signaling by blocking binding of CTLA-4 to ligands thereof as does anti-CTLA4 antibody 9D9; it is therefore not surprising that when the mice were treated with anti-CTLA4 antibody 9D9, which as the prior art teaches is an immuno-stimulating agents, which targets “immunosuppressive checkpoints” (e.g., CTLA-4) to improve and maintain immune response induced by vaccination, it was found that elevated numbers of peptide-specific CD8+ T cells were present in the mice, which when tested in vitro were found to exhibit increased release of cytokine upon restimulation, as compared to the T cells that were present in mice, not treated with anti-CTLA4 antibody 9D9, but instead with the negative control antibody that does not bind to CTLA-4 or inhibit its immunosuppressive activities.  Fourth, as it would appear that the declaration describes the results of experiments performed by vaccinating mice with peptide antigen-primed dendritic cells in the presence of the anti-CTLA4 antibody 9D9 and administering to the mice the TLR-7 agonist imiquimod and additional anti-CTLA4 antibody 9D9, even though it appears the treatment led to elevated numbers of peptide-specific CD8+ T cells in the mice, which exhibited increased release of INF- upon restimulation in vitro, relative to negative controls, the process that was used to achieve that result is not the same as the process to which the claims are drawn.’
In addition, since as noted above the prior art teaches it was previously shown that Ipilimumab, with or without a gp100 peptide vaccine, as compared with gp100 alone, improved overall survival in patients with previously treated metastatic melanoma, it would seem that it should have been expected that practicing the method suggested by the prior art, which is indistinguishable from the claimed invention, would have provided a CD8+ T cell immune response to an antigen in a human subject when compared to the immune response provided by the vaccine alone in the absence of the anti-CTLA-4 antibody.  
So, then, in further response to Applicant’s arguments, it is submitted that since the claimed invention is not materially or manipulatively distinguished from the method suggested by the prior, it should not be found that the former is any more effective than the latter.  Moreover, because it was known that the combination of a vaccine and the anti-CTLA-4 antibody ipilimumab can provide an effective anti-cancer immune response (since, as the prior art teaches, the combination improved overall survival in patients when compared to the vaccine alone), it should not be found surprising or unexpected that the combination of the dendritic cell and the antibody, as in accordance with the claims, and as suggested by the prior art, provides a CD8+ T cell immune response, which should be expected to be relatively enhanced, when compared to a method comprising only the administration of the dendritic cell but not the antibody. 
In conclusion, it is submitted that this matter represents a clear, “text-book” case of obviousness under 35 U.S.C. § 103.
The claimed process utilizes known materials in a known way to achieve predictable results.
Given the teachings of the prior art, it is no surprise that administering to a human subject a composition comprising a human dendritic cell primed with an human myeloma cell antigen and an antibody that binds to the extracellular domain of a human CTLA-4 polypeptide to inhibit CTLA-4 signaling (i.e., ipilimumab) provides an effective CD8+ T cell response to the antigen in the subject.  Moreover it is no surprise that as compared to negative controls the combination is found relatively more effective (e.g., capable of providing a relatively enhanced CD8+ T cell immune response to the myeloma antigen in the human subject).
 “[The] combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results,” KSR Int'l Co. v. Teleflex Inc., 127 S. Ct. 1727, 1739 [82 USPQ2d 1385, 1389] (2007).
Thus, the case of obviousness meets the appropriate standard for obviousness under 35 U.S.C. § 103, since the whole of the claimed process is taught or suggested by the prior art, where there is some teaching, suggestion, incentive, or inference found in the applied references, or in knowledge generally available to the artisan of ordinary skill in the art, which would have motivated the artisan to practice the claimed invention with a reasonable expectation of success.  
Although the claimed method need only provide a CD8+ T cell immune response, as opposed to any extraordinary immune response (e.g., a relatively “enhanced” immune response), the method suggested by the prior art is materially and manipulatively indistinguishable from the claimed invention.  It stands to reasons therefore that the practice of the method suggested by the prior art should not produce results that differ from the practice of the claimed invention.  It is therefore unclear how or why the results achieved by Applicant in practicing an embodiment of the claimed invention should be considered “surprising and unexpected”, particularly since it is not apparent what quality of the immune response that is elicited is regarded as providing greater efficacy.  Nevertheless, it seems pertinent to remind Applicant that mere recognition of latent properties in the prior art does not render nonobvious, or cause a failure to anticipate a claimed invention, where otherwise the invention is known.  See In re Wiseman, 201 USPQ 658 (CCPA 1979).  To be clear, “[w]here […] the result is necessary consequence of what was deliberately intended, it is no import that the article’s authors did not appreciate the results.”  Mehl/Biophile Int’l Corp, 192 F.2d 1362, 52 USPQ2d at 1307.  Here the objective of practicing the method, as suggested by the prior art, is to provide a CD8+ T cell immune response, i.e., the very same purpose of practicing the claimed invention.  If there might be any unclaimed effects, which result from practice of the claimed invention, it is very unlikely that the practice of the method suggested by the prior art would not also cause those same effects.  Accordingly, Applicant is reminded that granting a patent on the discovery of an unknown but inherent function would remove from the public that which is in the public domain by virtue of its inclusion in, or obviousness from, the prior art.  See In re Baxter Travenol Labs, 21 USPQ2d 1281 (Fed. Cir. 1991).  See MPEP § 2145.  The Court of Appeals for the Federal Circuit has stated that “[I]t is a general rule that merely discovering and claiming a new benefit of an old process cannot render the process again patentable”  See In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1575, 1936 (Fed. Cir. 1990) (emphasis in original).    
Accordingly, Applicant’s arguments have been carefully considered but not found persuasive.


Double Patenting
18.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

19.	Claims 6-8, 10, 13, 64, 66, 67, and 69 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-30 of U.S. Patent No. 8,728,806 in view Katz et al. (Rambam Maimonides Med. J. 2014 Oct 29; 5 (4): e0024; pp. 1-11) (of record).  
The claims of the patent are drawn to a method for inducing an immunologic response in a patient comprising transfecting into the immature dendritic cells a nucleic acid composition encoding one or more tumor antigens (e.g., antigens that are recognized by CD8+ CTL such as CAMEL, MART-1, and MART-2) and contacting the immature dendritic cells with a tumor antigen composition, culturing the immature dendritic cells to produce mature dendritic cells and administering the mature dendritic cells to the patient.
The claims do not recite the administration of an antibody that specifically binds to the extracellular domain of a human CTLA-4 polypeptide, which inhibits CTLA-4 signaling, or more particularly a composition comprising both the antibody and the cancer cell antigen-primed dendritic cells.
This deficiency is remedied by the teachings of Katz et al. 
	Katz et al. teaches administering to a subject (human patient) having metastatic cancer an immunogenic composition comprising dendritic cells presenting a plurality of myeloma antigens and a CTLA-4 antagonist or more particularly ipilimumab, a recombinant anti-human CTLA-4 human monoclonal antibody of the IgG1/ isotype; see entire document (e.g., the abstract; and pages 3 and 5).  Citing Hodi et al., at page 3, Katz et al. teaches that it was previously shown that Ipilimumab, with or without a gp100 peptide vaccine, as compared with gp100 alone, improved overall survival in patients with previously treated metastatic melanoma.  Katz et al. teaches the combination of dendritic cell cancer vaccines with new immuno-stimulating agents, which target “immunosuppressive checkpoints” such as CTLA-4 is likely to improve and maintain immune response induced by vaccination (see, e.g., the abstract).  Katz et al. teaches co-administering the subject an immune adjuvant to boost the immune response elicited by the treatment (see, e.g., page 3).29
	Katz et al. does not expressly teach whether the CTLA-4 antagonist (i.e., the anti-CTLA-4 antibody ipilimumab) and the immunogenic composition (i.e., the dendritic cell cancer vaccine) are administered at the same time in the same composition (to the same site).  Nevertheless, it would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to practice the method suggested by the prior art administering the anti-CTLA-4 antibody ipilimumab simultaneously (together with) the immunogenic composition (to the same site).  In addition, it is submitted that it would have been obvious to administer to the subject (human cancer patient) an additional amount of the anti-CTLA-4 antibody ipilimumab following the administration of the composition comprising the antibody and the dendritic cell vaccine.
	Given that the method according to claims 1-30 of U.S. Patent No. 8,728,806 as modified in the manner suggested by the teachings of Katz et al. is materially and manipulatively indistinguishable from the presently claimed invention, it is expected that the practice of the former will cause the same effects as the practice of the latter (i.e., both will provide a CD8+ T cell immune response to an antigen (i.e., a tumor antigen, such as MART-1) in a human subject.
In conclusion, the subject matter claimed in the instant application would be seen as an obvious variation of the subject matter claimed in the patent.

20.	Claims 6-8, 10, 13, 64, 66, 67, and 69 are directed to an invention not patentably distinct from claims 1-30 of commonly assigned U.S. Patent No. 8,728,806.  Specifically, although the conflicting claims are not identical, they are not patentably distinct from each other because for the reasons set forth in the above rejection.
The U.S. Patent and Trademark Office normally will not institute an interference between applications or a patent and an application of com-mon ownership (see MPEP § 2302).  Commonly assigned U.S. Patent No. 8,728,806, discussed above, would form the basis for a rejection of the noted claims under 35 U.S.C. 103(a) if the commonly assigned case qualifies as prior art under 35 U.S.C. 102(f) or (g) and the conflicting inventions were not commonly owned at the time the invention in this application was made.  In order for the examiner to resolve this issue, the assignee is required under 35 U.S.C. 103(c) and 37 CFR 1.78(c) to either show that the conflicting inventions were commonly owned at the time the invention in this application was made or to name the prior inventor of the conflicting subject matter.  Failure to comply with this requirement will result in a holding of abandonment of the application.
A showing that the inventions were commonly owned at the time the invention in this application was made will preclude a rejection under 35 U.S.C. 103(a) based upon the commonly assigned case as a reference under 35 U.S.C. 102(f) or (g), or 35 U.S.C. 102(e) for applications filed on or after November 29, 1999.

21.	Claims 6-8, 10, 13, 64, 66, 67, and 69 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 4-15, 17, 19-21, 23, and 85-90 of copending Application No. 17/576,597 in view of Katz et al. (Rambam Maimonides Med. J. 2014 Oct 29; 5 (4): e0024; pp. 1-11) (of record).
The claims of the copending application are drawn to a method for providing an immune response in a subject having a diseased cell population (e.g., a tumor), said method comprising obtaining a mature, antigen primed dendritic cell population, wherein the cells have been primed with at least one antigen specific to the diseased cell population, and administering to the subject an effective amount of the primed dendritic cell population in combination with a type I interferon such as INF-, an a TLR-7 agonist (e.g., the adjuvant imiquimod), and an immune checkpoint inhibitor, which is a CTLA-4 antagonist. 
The claims of the copending application do not specify that the dendritic cells and the immune checkpoint inhibitor (e.g., the anti-CTLA-4 antibody ipilimumab) is administered to the subject in a single composition to a single site; nor do the claims of the copending application recite a step by which an additional amount of the immune checkpoint inhibitor (e.g., ipilimumab) is administered to the subject following the administration to the subject of the composition comprising the dendritic cells and the antibody.   
Katz et al. teaches administering to a subject (human patient) having metastatic cancer an immunogenic composition comprising dendritic cells presenting a plurality of myeloma antigens and a CTLA-4 antagonist or more particularly ipilimumab, a recombinant anti-human CTLA-4 human monoclonal antibody of the IgG1/ isotype; see entire document (e.g., the abstract; and pages 3 and 5).  Citing Hodi et al., at page 3, Katz et al. teaches that it was previously shown that Ipilimumab, with or without a gp100 peptide vaccine, as compared with gp100 alone, improved overall survival in patients with previously treated metastatic melanoma.  Katz et al. teaches the combination of dendritic cell cancer vaccines with new immuno-stimulating agents, which target “immunosuppressive checkpoints” such as CTLA-4 is likely to improve and maintain immune response induced by vaccination (see, e.g., the abstract).  Katz et al. teaches co-administering the subject an immune adjuvant to boost the immune response elicited by the treatment (see, e.g., page 3).30
In view of the teachings of Katz et al., it is submitted that the invention claimed by this application would be seen as an obvious variation of invention claimed by the copending application.  To be clear, it is submitted that given the claims of the copending application it would have been obvious to administer both the dendritic cells and the immune checkpoint inhibitor or more particularly an antibody that binds to the extracellular domain of a human CTLA-4 polypeptide such as ipilimumab in a single formulation to the same site.  In addition, it would have been obvious to administer an additional amount of the antibody following the administration of the composition comprising both the dendritic cells and the antibody.  This is because it would fairly routine to administer multiple doses of the antibody to the subject in order to maintain an optimal concentration of the antibody in circulation.31  Then, with particular regard to claim 69, it would have been obvious to administer an immune adjuvant to boost the immune response elicited by the treatment since Katz et al. teaches the use of immune adjuvants and besides it was routine and conventional at the time to use immune adjuvants to boost antigen specific immune responses elicited by active antigen specific immunizations.
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.

22.	Claims 6-8, 10, 13, 64, 66, 67, and 69 are directed to an invention not patentably distinct from claims 1, 4-15, 17, 19-21, 23, and 85-90 of commonly assigned copending Application No. 17/576,597.  Specifically, although the conflicting claims are not identical, they are not patentably distinct from each other because for the reasons set forth in the above provisional rejection.
The U.S. Patent and Trademark Office normally will not institute an interference between applications or a patent and an application of com-mon ownership (see MPEP § 2302).  Commonly assigned copending Application No. 17/576,597, discussed above, would form the basis for a rejection of the noted claims under 35 U.S.C. 103(a) if the commonly assigned case qualifies as prior art under 35 U.S.C. 102(f) or (g) and the conflicting inventions were not commonly owned at the time the invention in this application was made.  In order for the examiner to resolve this issue, the assignee is required under 35 U.S.C. 103(c) and 37 CFR 1.78(c) to either show that the conflicting inventions were commonly owned at the time the invention in this application was made or to name the prior inventor of the conflicting subject matter.  Failure to comply with this requirement will result in a holding of abandonment of the application.
A showing that the inventions were commonly owned at the time the invention in this application was made will preclude a rejection under 35 U.S.C. 103(a) based upon the commonly assigned case as a reference under 35 U.S.C. 102(f) or (g), or 35 U.S.C. 102(e) for applications filed on or after November 29, 1999.

23.	Claims 6-8, 10, 13, 64, 66, 67, and 69 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 4, 13-16, 19-24, and 37-44 of copending Application No. 16/772,682.  Although the conflicting claims are not identical, they are not patentably distinct from each other for the following reasons:
The claims of the copending application are drawn to a method for providing an immune response in a subject having a diseased cell population, said method comprising obtaining a primed dendritic cell population, wherein the cells have been primed with at least one an antigen associated with cancer or more particularly a tumor antigen or an antigen associated with an infectious disease, and administering to the subject an effective amount of the primed dendritic cell population in combination an immune checkpoint inhibitor or more particularly a CTLA-4 antagonist, which in one embodiment is the antibody that binds to the extracellular domain of a human CTLA-4 polypeptide having the designation ipilimumab. 
The claims of the copending application do not specify that the dendritic cells and the immune checkpoint inhibitor (e.g., ipilimumab) is administered to the subject in a single composition to the same site; nor do the claims of the copending application recite a step by which an additional amount of the immune checkpoint inhibitor (e.g., ipilimumab) is administered to the subject following the administration to the subject of the composition comprising the dendritic cells and the antibody.  
Nevertheless, the claimed inventions are substantially similar and it is submitted that even given the noted minor differences in the subject matter claimed by the instant application and by the copending application, the invention claimed by this application would be seen as an obvious variation of invention claimed by the copending application.  To be clear, it is submitted that given the claims of the copending application it would have been obvious to administer both the dendritic cells and the immune checkpoint inhibitor or more particularly an antibody that binds to the extracellular domain of a human CTLA-4 polypeptide such as ipilimumab in a single formulation.  In addition, it would have been obvious to administer an additional amount of the antibody following the administration of the composition comprising both the dendritic cells and the antibody.  This is because it would fairly routine to administer multiple doses of the antibody to the subject in order to maintain an optimal concentration of the antibody in circulation.32   Furthermore, with particular regard to claim 69, it would have been obvious to administer an immune adjuvant to boost the immune response elicited by the treatment since it was routine and conventional at the time to use immune adjuvants to boost antigen specific immune responses elicited by active antigen specific immunizations.
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.

24.	Claims 6-8, 10, 13, 64, 66, 67, and 69 are directed to an invention not patentably distinct from claims 4, 13-16, 19-24, and 37-44 of commonly assigned copending Application No. 16/772,682.  Specifically, although the conflicting claims are not identical, they are not patentably distinct from each other because for the reasons set forth in the above provisional rejection.
The U.S. Patent and Trademark Office normally will not institute an interference between applications or a patent and an application of com-mon ownership (see MPEP § 2302).  Commonly assigned copending Application No. 16/772,682, discussed above, would form the basis for a rejection of the noted claims under 35 U.S.C. 103(a) if the commonly assigned case qualifies as prior art under 35 U.S.C. 102(f) or (g) and the conflicting inventions were not commonly owned at the time the invention in this application was made.  In order for the examiner to resolve this issue, the assignee is required under 35 U.S.C. 103(c) and 37 CFR 1.78(c) to either show that the conflicting inventions were commonly owned at the time the invention in this application was made or to name the prior inventor of the conflicting subject matter.  Failure to comply with this requirement will result in a holding of abandonment of the application.
A showing that the inventions were commonly owned at the time the invention in this application was made will preclude a rejection under 35 U.S.C. 103(a) based upon the commonly assigned case as a reference under 35 U.S.C. 102(f) or (g), or 35 U.S.C. 102(e) for applications filed on or after November 29, 1999.

Conclusion
25.	No claim is allowed.

26.	As before noted, the prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Turnis et al. (Immunotherapy. 2010 Nov; 2 (6): 847-62; author manuscript; pp. 1-24) suggests treating cancer using a combination of dendritic cells primed with cancer associated antigens and the human CTLA-4 antagonist antibody ipilimumab.
	Sabado et al. (Immunotherapy. 2010 Jan 1; 2 (1): 37–56) suggests treating cancer using a combination of dendritic cells primed with cancer associated antigens and the human CTLA-4 antagonist antibody ipilimumab.
	Ridolfi et al. (Clinical and Developmental Immunology. 2010; 2010: Article ID 504979; pp. 1-9) teaches treating cancer using a combination cancer of dendritic cells primed with cancer associated antigens and the human CTLA-4 antagonist antibody ipilimumab.
	ClinicalTrials.gov Identifier: NCT01302496 (posted February 24, 2011) describes a clinical trial in which the administration of ipilimumab together with TriMix-DC vaccine therapy may be a more effective treatment for patients with advanced melanoma as compared to either modality alone.  The, although not prior art, De Keersmaecker et al. (J. Immunother. Cancer. 2020 Feb; 8 (1): e000329; pp. 1-10) teaches results acquired during clinical trial NCT01302496 and provides evidence that the methods used in the trial are effective; De Keersmaecker et al. teaches the combination of the TriMix-DC vaccine using DCs electroporated with mRNA encoding melanoma antigens and the anti-CTLA4 antibody ipilimumab resulted in robust CD8+ T-cell responses in melanoma patients.  
	U.S. Patent No. 10,967,054 and each of U.S. Patent Application Publication Nos. 20180078624-A1 and 20210268083-A1 teaches providing an anti-cancer CD8+ T cell-mediated immune response in humans by administering to the humans a combination of a dendritic cell vaccine comprising dendritic cells primed with cancer antigens and an anti-CTLA-4 antibody that blocks binding of CTLA-4 to its ligands (e.g., ipilimumuab).
	
27.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

28.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

29.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN L RAWLINGS whose telephone number is (571)272-0836.  The examiner can normally be reached on M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie Wu can be reached on (571)272-5205.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/STEPHEN L RAWLINGS/Primary Examiner, Art Unit 1643                                                                                                                                                                                                        

slr
June 11, 2022

	



    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Notably Application No. 15/572,161 has been abandoned (but Applicant has filed a continuation, i.e., Application No. 17576597).
        
        2 See M.P.E.P. § 2145.
        3 The declaration does not indicate that the injections were made into the same hock however.
        
        4 See, e.g., Kamala (J. Immunol. Methods. 2007 Dec 1; 328 (1-2): 204-14); see entire document (e.g., the abstract).
        
        5 See, e.g., Schmidt et al. (J. Control. Release. 2016 Oct 10; 239: 107-17); see entire document (e.g., the abstract).
        6 According to the disclosure in paragraph [0017], “the [composition] may be administered intravenously, intradermally, intratumorally, intramuscularly, intraperitoneally, subcutaneously, or locally.”
        7 Besides, even though the specification does not define the term “same site” or describe the claimed invention, wherein both compositions are “administered to the same site”, it seems pertinent to remind Applicant although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Moreover, it is generally considered improper to read limitations contained in the specification into the claims. See In re Prater, 415 F.2d 1393, 162 USPQ 541 (CCPA 1969) and In re Winkhaus, 527 F.2d 637, 188 USPQ 129 (CCPA 1975), which discuss the premise that one cannot rely on the specification to impart limitations to the claim that are not recited in the claim.
        8 See M.P.E.P. § 2172 (II).
        9 Similarly original claim 31 (canceled) recited, “wherein the immunogenic composition comprises at least a first adjuvant”, but there is a difference between administering to a subject an immunogenic composition comprising at least a first adjuvant in conjunction with a CTLA-4 antagonist (as in accordance with original claims) and administering to a subject an immunogenic composition in conjunction with a composition comprising an anti-CTLA-4 antibody antagonist and further administering to the subject at least a first adjuvant (as in accordance with the amended and newly presented claims).
        10 HLA-DR is an MHC class II cell surface receptor encoded by the human leukocyte antigen (HLA) complex.  MHC class II molecules such as HLA-DR are  normally found only on professional antigen-presenting cells such as dendritic cells and B cells and mostly interact with the T cell receptor on the surface of CD4+ T helper (Th) cells (as opposed to CD8+ cytotoxic T cells).  
        
        11 See, e.g., the disclosure in paragraph [0016] of the specification.
        12 See page 8 of the amendment filed June 9, 2021.
        
        13 Of course the claims are not longer drawn to a method intended for solely providing a CD8+ immune response in a human, as the claims now recite the subject is a mammal and not necessarily a human.
        14 Human CTLA-4 is more likely said to be “fully characterized” than the “CTLA-4” polypeptides occurring in most other mammals (e.g., elephants or bats or otters or dolphins), but again the claims are not now limited to a method intended for use in providing an immune response in a human since the subject is now any given mammal.
        15 Here Applicant is reminded that the Federal Circuit has decided that a patentee of a biotechnological invention cannot necessarily claim a genus after only describing a limited number of species because there may be unpredictability in the results obtained from species other than those specifically enumerated.  See Noelle v. Lederman, 69 USPQ2d 1508 1514 (CA FC 2004) (citing Enzo Biochem II, 323 F.3d at 965; Regents, 119 F.3d at 1568).
        
        16 Li et al. was published in 2020, after the filing date of this application.
        
        17 It must bind to any of a very large plurality of structurally and functionally disparate “CTLA-4” polypeptides occurring in any of a very large number of mammalian species.
        18 Notably “CTLA-4 signaling” may be very different in some mammals.
        19 As an example, while one may conceive of a perpetual motion device or cold fusion, none have been reduced to practice (i.e., none have been invented).  Both are hypothetical at best. 
        20 An scFv is a recombinant antibody constructed by adjoining the heavy chain variable domain of an antibody and the light chain variable domain of the antibody using a peptide linker such that the antibody has or retains the antigen binding capability of the antibody from which it is derived.  An scFv does not comprise an Fc domain.
        
        21 According to the disclosure the antibody may be a single domain antibody (see, e.g., paragraph [0008] at page 3 of the specification). 
        
        22 With particular regard to this issue, Applicant has effectively argued that the art is unpredictable (see page 9) and indeed it is.  However the Office lacks the facilities and resources to test the effectiveness of an anti-CTLA-4 antibody lacking an Fc effector domain to resolve the apparent discrepancy that exists in the teachings of the Ingram et al., which as noted reports the finding that a single domain antibody that binds to the extracellular domain (ECD) of CTL-4, which lacks an Fc domain, is not effective to treat tumors, despite the fact that the antibody inhibits the interaction between CTLA-4 and its ligand, and those of Wan et al. (Oncol. Rep. 2018 Feb; 39 (2): 511-518), which has been cited by Applicant and which appears to describe a camelid-derived nanobody that binds to CTLA-4, which has been found to be capable of delaying melanoma growth in mice (see entire document; e.g., the abstract).  Still, the point is that the art is unpredictable and that as a consequence it cannot be presumed a priori that any given antibody that binds to the ECD of CTLA-4 can be used in practicing the claimed invention to achieve the claimed objective.  Rather the ability of a such an antibody to inhibit CTLA-4 signaling in some unspecified manner and thereby provide, when used in combination with a dendritic cell as in accordance with the claims, a relatively enhanced CD8+ T cell immune response to an antigen (e.g., a cancer cell antigen) in a human subject must be determined empirically.  So for the reasons that have already been provide herein or in the preceding Office action it is submitted that the this application’s specification would not reasonably enable the use of the claimed invention as of the filing date sought by Applicant without need of first performing undue experimentation.  
        
        23 Support for this position is found in the teachings of a number of publications that are cited in the above rejection of the claims as failing to satisfy the written description requirement (e.g., Chin et al.).
        24 The claims do not require the use of dendritic cells isolated from the mammal to be treated, but even then the identities of none of the other materials that are needed are not known (i.e., the antibody is not necessarily one that is known and readily available and the cancer cell antigen or infectious disease antigen is also not one that is known or clearly described by this application).
        25 See Amgen Inc. v. Sanofi, Aventisub LLC, 987 F.3d 1080, 2021 U.S.P.Q.2d 169 (Fed.Cir. 2021), Court Opinion.
        
        26 Notably, Applicant’s declaration filed March 28, 2022 describes an experiment in which a single composition comprising antigen primed dendritic cells and an “anti-CTLA-04 blocking antibody” were administered to mice by injection into the hock.  Statements made therein indicate that the results of this experiment demonstrate the efficacy of using the claimed invention as intended to provide a CD8+ T cell immune response in a mammalian subject.  Therefore, it is evident that the instant claims are in fact properly construed as being drawn to a method comprising administering to a mammalian (e.g., human) subject a composition comprising antigen-primed human dendritic cells and the human CTLA-4 antagonist antibody ipilimumab.  Thus, both the cells and the antibody are necessarily administered “to the same site”.
        
        27 Immune adjuvants are substances that when used in combination with antigen-specific immunogens enhance the magnitude, induction, or durability of antigen-specific immune responses in general (since adjuvants are not antigen-specific).
        
        28 Now the immune response need not be “enhanced”.
        29 Immune adjuvants are substances that when used in combination with antigen-specific immunogens enhance the magnitude, induction, or durability of antigen-specific immune responses in general (since adjuvants are not antigen-specific).
        
        30 Immune adjuvants are substances that when used in combination with antigen-specific immunogens enhance the magnitude, induction, or durability of antigen-specific immune responses in general (since adjuvants are not antigen-specific).
        
        31 It would be understood and expected that due to natural clearance the levels of the antibody will diminish over time following an administration thereof.
        32 It would be understood and expected that due to natural clearance the levels of the antibody will diminish over time following an administration thereof.